 

 

AGREEMENT FOR TERMINATION AND RELEASE

 

This Agreement for Termination and Release ("Agreement") is entered into, made
effective and dated as of this 18th day of October, 2018 ("Execution Date"), by
and among AB International Group Corp., a Nevada corporation (the "Company"),
Alexander Holtermann, Ian Wright, Luis Hadic and iCrowdU Inc., a Nevada
corporation ("iCrowdU").

 

RECITALS:

 

WHEREAS, on or about May 9, 2018, the Company entered into an investor agreement
(the "ICU Agreement") with iCrowdU. Pursuant to the ICU Agreement, the Company
purchased 228,013 shares of common stock of iCrowdU for US $280,000.
Furthermore, it was agreed to exchange 2,000,000 shares of common stock of the
Company for 2,000,000 shares of common stock of iCrowdU. This share exchange was
made as collateral in advance of an investment of US

$1,935,000 by Company in iCrowdU, which never occurred. The Company did issue
and deliver the 2,000,000 shares of the Company's common stock in two separate
share certificates: one to Alexander Holtermann , and one to Ian Wright.
Alexander Holtermann and Ian Wright did issue and deliver the 2,000,000 shares
of iCrowdU's common stock to Mr. Chiyuan Deng in person at his office apartment
on 2/F, 45 Hollywood Road, Central, Hong Kong SAR in the late evening hours on
June 7th, 2018 (iCrowdU share certificate number 63, dated May 16, 2018). Based
on these facts, the only shares acquired under the ICU Agreement, were 228,013
shares of iCrowdU that the Company purchased for US $280,000.

 

WHEREAS, on May 9, 2018, the Company entered into a Consultancy Agreement (the
"AH Agreement") with Alexander Holtermann. Pursuant to the AH Agreement, the
Company issued 200,000 shares of common stock of the Company as consideration
for the services provided by Alexander Holtermann pursuant to the AH Agreement.
The Company entered into a Consultancy Agreement (the "IW Agreement") with Ian
Wright. Pursuant to the IW Agreement, the Company issued 200,000 shares of
common stock of the Company as consideration for the services provided by Ian
Wright pursuant to the IW Agreement. The Company also entered into a Consultancy
Agreement (the "LH Agreement") with Luis Hadic. Pursuant to the LH Agreement,
the Company issued 200,000 shares of common stock of the Company as
consideration for the services provided by Luis Hadic pursuant to the LH
Agreement. Pursuant to the respective agreements, the Company did issue and
deliver the 200,000 shares of the Company's common stock to Alexander
Holtermann, the 200,000 shares to Ian Wright and the 200,000 shares to Luis
Hadic. The aforementioned shares issued and delivered by the Company to Messrs.
Holtermann and Wright, respectively, were combined in two share certificates
issued by the Company to Alexander Holtermann (1,600,000 shares in Company:
share certificate number: 1081-9, dated June 6, 2018) and Ian Wright (800,000
shares in Company, share certificate number: 1082-7, dated June 6, 2018). Mr.
Hadic received a separate share certificate representing his 200,000 shares.

 

WHEREAS, on or about July 26, 2018, the Company entered into an investment
agreement (the "Investment Agreement") with iCrowdU. Pursuant to the Investment
Agreement, the Company agreed to purchase 40% in iCrowdU in exchange for
8,000,000 shares in the Company that would be split between Messrs. Holtermann
and Wright at 70% and 30%, respectively, and an investment of US $10,000,000.
The said 8,000,000 shares in Company were never delivered to Alexander
Holtermann and Ian Wright. Furthermore , no part of the US $10,000,000 was
invested by Company in iCrowdU.

 

 1 

 



 

WHEREAS, on or about July 31, 2018 , the Company entered into an employment
agreement (the ''Holtermann Agreement") with Alexander Holtermann. Pursuant to
the Holterrnann Agreement, the Company appointed Mr. Holtermann as Chief
Executive Officer for the consideration provided for in the agreement.

 

WHEREAS, on or about July 31, 2018, the Company entered into an employment
agreement (the "Wright Agreement") with Ian Wright. Pursuant to the Wright
Agreement, the Company appointed Mr. Wright as Chief Operating Officer for the
consideration provided for in the agreement.

 

WHEREAS, the Company, iCrowdU, Alexander Holtermann, Ian Wright, and Luis Hadic
desire to terminate and release each other and otherwise settle , compromise,
dispose of, and release with finality, all claims, demands and causes of action,
arising out of the ICU Agreement, the Investment Agreement, the Holtermann
Agreement, the Wright Agreement, the AH Agreement, the IW Agreement and the LH
Agreement.

 

NOW, THEREFORE, in exchange for consideration, the adequacy of which is hereby
acknowledged, the parties expressly, freely and knowingly agree to the following
terms and conditions:

 

The forgoing RECITALS are hereby specifically incorporated into the terms and
conditions of this Agreement.

 

1.Termination. Subject to the terms and conditions of this Agreement , effective
as of the date hereof, the Parties hereby terminate the ICU Agreement, the
Investment Agreement, the Holtermann Agreement , the Wright Agreement, the AH
Agreement, the lW Agreement and the LH Agreement and any and all rights ,
obligations or duties created thereunder. In line with the termination of all
agreements, all instances of iCrowdU's management , brands, trademarks and IP
including but not limited to the CrowdToken and respective logos must be removed
with immediate effect from the Company's public presence and presentations ,
which includes but is not limited to the company's websites, presentation
materials, as well as the krypto kiosk ATM and advertising hoardings located at
G/F, 45 Hollywood Road, Central, Hong Kong SAR.





2.Settlement of Outstanding Expenses

Company agree to settle outstanding expenses and costs incurred by iCrowdU, in
the sum of US $6,444.90, as claimed on September 17, 2018.

 

3.Settlement of Shares. The Parties agree to take whatever measures are
necessary return to their respective share certificates as if the ICU Agreement
, the Investment Agreement , the Holtermann Agreement , the Wright Agreement,
the AH Agreement, the IW Agreement and the LH Agreement were never executed,
save and except for allowing the Company to retain the 228,013 shares of common
stock it acquired under the ICU Agreement for the payment of US $280,000 to
iCrowdU. iCrowdU and Messrs. Holtermann, Wright and Hadic all agree to deliver
all of their respective ABQQ stock certificates, to the Company's transfer agent
for immediate cancellation . If there have been any instructions submitted to
the Company's transfer agent for the issuance of any shares as a result of the
ICU Agreement, the Investment Agreement, the Holtermann Agreement, the Wright
Agreement, the AH Agreement, the IW Agreement and/or the LH Agreement, the
Parties agree to cancel such instructions for any unissued and undelivered
shares. Equally, the Company agrees to return the 2,000,000 shares in iCrowdU in
form of the delivered iCrowdU share certificate number 63, dated May 16, 2018,
to iCrowdU's legal representative, Michael J. Morrison, Esq., of Reno, NV.

 

 2 

 



 

4.Mutual Release. Except for the obligations set forth in this Agreement, each
party hereby releases, remises, acquits and forever discharges any other party
to this Agreement and their related or controlled entities, and all of their
directors, officers, members, managers, partners, employees, servants,
attorneys, assigns, heirs, successors, agents and representatives, past and
present, and the respective successors, executors, administrators and any legal
and personal representatives of each of the foregoing, and each of them, from
any and all claims, demands, actions, causes of action, debts, liabilities,
rights, contracts, obligations, duties, damages, costs, expenses or losses, of
every kind and nature whatsoever, and by whomever asserted, whether at this time
known or suspected, or unknown or unsuspected , anticipated or unanticipated,
direct or in direct, fixed or contingent, or which may presently exist or which
may hereafter arise or become known, in law or in equity, in the nature of an
administrative proceeding or otherwise, for or by reason of any event,
transaction, matter or cause whatsoever, with respect to, in connection with or
arising out of the ICU Agreement, the Investment Agreement, the Holtermann
Agreement, the Wright Agreement, the AH Agreement, the IW Agreement and the LH
Agreement, or otherwise.

 

It is understood by the Parties that the facts with respect to which the
foregoing release is given may hereafter turn out to be other than or different
from the facts now known to a party or the parties or believed by a party or the
parties to be true, and each party therefore expressly assumes the risk of the
facts turning out to be so different and agrees that the foregoing release shall
be in all respects effective and not subject to termination or rescission by any
such difference in facts.

 

5.No Assignment. The Parties to this Agreement represent and warrant that
neither they or their affiliated persons or entities have assigned or
transferred any claim or interest herein or authorized any other person or
entity to assert any claim or claims on its behalf with respect to the subject
matter of this Agreement.

 

6.Non-Disparagement. The Parties agree not to make any oral or written
statements or otherwise take any action that is intended or may reasonably be
expected to disparage the reputation, business , prospects or operations of any
other party to this Agreement. Furthermore, Company agrees to, prepare and file,
at its sole cost and expense, an amendment to its 8-K filing, dated September
18, 2018, correcting the following points:



a.As discussed and agreed with Company's auditor, all financial information of
iCrowdU was to be delivered by the last day of September 2018;

b.Other than the financial information which was to be delivered by the final
day of September 2018, all requested information regarding iCrowdU was provided
when requested;

c.8,000,000 shares in Company were never delivered to Messrs. Holtermann and
Wright;

d.The Comp any accepts that the resignations of Messrs. Holtermann and Wright
were for good reason and makes public the fact that there is an ongoing dispute
regarding the ownership of the krypto kiosk assets, as Company was informed by
Messrs. Holtermann and Wright on September 12 , 2018;

e.Luis Hadic resigned from the Company in writing on September 1 5, 2018. His
contract could, therefore, not have been terminated by the Company on September
19, 2018. As per Mr. Hadic's written request in his resignation letter, the
Company is required to publish said resignation letter.

 

 3 

 

 



7.Confidentiality. The Parties agree that they will keep confidential all
information and trade secrets of one another or any of its subsidiaries or
affiliates and will not disc lose such information to any person without written
prior approval or use such information for any purpose.

 

8.Cooperation. Each of the Parties hereby agree to perform any and all acts and
to execute and deliver any and all documents reasonably necessary or convenient
to carry out the intent and the provisions of this Agreement.

 

9.Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada, without reference to the principles of
conflict of laws.

 

10.Complete Agreement. This Agreement represents the complete agreement among
the Parties concerning the subject matter in this Agreement and supersedes all
prior agreements or understandings, written or oral, including the ICU
Agreement, the Investment Agreement, the Holtermann Agreement, the Wright
Agreement, the AH Agreement, the IW Agreement and the LH Agreement or otherwise.
This Agreement may not be amended or modified otherwise than by a written
agreement executed by the parties hereto or their respective successors and
legal representatives.

 

11.Voluntary Agreement. This Agreement has been entered into voluntarily and not
as a result of coercion, duress , or undue influence. The parties acknowledge
that they have read and fully understand the terms of this Agreement and have
been advised to consult with an attorney before executing this Agreement.



 



12.Successors and Assigns . This Agreement shall be binding and inure to the
benefit of the Parties here to, their predecessors, parents, subsidiaries and
affiliated corporations, all officers, directors, shareholders, agents,
employees, attorneys, assigns, successors, heirs , executors, administrators,
and legal representatives of whatsoever kind or character in privity therewith.

 

13.Counterparts. This Agreement may be executed in counterparts, one or more of
which may be facsimiles, but all of which shall constitute one and the same
Agreement. Facsimile signatures of this Agreement shall be accepted by the
Parties to this Agreement as valid and binding in lieu of original signatures.

 

14.Time for Performance. The Parties understand that time is of the essence with
respect to each and every act required by this Agreement. Failure to perform any
provision hereof in strict accordance with the Agreement shall be deemed a
material breach of the Agreement.

 

15.Deadline for Execution and Full Performance of this Agreement. All
obligations and duties related to acts of performance set forth herein must be
fully completed by the respective party(ies) within ten ( I 0) calendar days
after the Execution Date, failing which, this Agreement shall be deemed
terminated and null, void and worthless . In such event, the parties shall be
free to pursue any and all legal and equitable remedies available to them,
respectively, under applicable law.

 

 4 

 

 



The Parties to this Agreement have executed this Agreement as of the day and
year first written above.

 

 





  AB International Group Corp.   iCrowdU Inc.   a Nevada Corporation   a Nevada
Corporation           By: /s/ Chiyuan Deng   By: /s/ Alexander Holtermann  
Name: Chiyuan Deng   Name: Alexander Holtermann   Title: President   Title:
Chief Executive Officer               By: /s/ Alexander Holtermann       Name:
Alexander Holtermann, individually               By: /s/ Ian Wright       Name:
Itan Wright, individually               By: /s/ Luis Hadic       Name: Luis
Hadic, individually







 5 

 



 

 

5

